Citation Nr: 1511507	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) based on service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	One-time representative, Carrol Harris


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968, including service in the Republic of Vietnam.  He died in in January 2006. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied DIC based on service connection for the cause of death.

In January 2015, the appellant testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

Porphyria cutanea tarda (PCT), a significant condition contributing to death, was due to in-service herbicide exposure. 



CONCLUSION OF LAW

The criteria for entitlement to DIC on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1116, 1310, (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC is payable when the cause of a Veteran's death is service connected.  38 U.S.C.A. § 1310.  Service connection for the cause of death is determined in the same manner as service connection for a disease or disability in Chapter 11 of 38 U.S.C.A. To establish service connection for the cause of a Veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of enumerated diseases, including porphyria cutanea tarda (PCT). See 38 C.F.R. § 3.309 (e). 

PCT must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a) (6)(iii).

The Veteran served from February 1966 to January 1968 with service in Vietnam.  As such, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.309(e).  He was diagnosed as having porphyria cutanea tarda (PCT) in November 1999.  The Veteran died in January 2006, at the age of 59.  According to the Certificate of Death, the immediate cause of death was sclerosing encephalopathy due to cirrhosis of the liver.  A significant condition contributing to death, but not resulting in the underlying cause was porphyria cutanea tarda (PCT).  

A June 2001 VA examination gave an impression of PCT related Agent Orange exposure.  An additional VA examination the same month indicated that the Veteran had exposure to Agent Orange in Vietnam and developed a skin condition commensurate with PCT.  A September 2012 VA examiner found that fever blister on the lip and infection of the eye in service was less likely related to PCT, but also indicated that "[PCT] [was] due to Agent Orange exposure."  Finally, the Veteran submitted a positive opinion dated in August 2000 from a VA MD, relating PCT to Agent Orange.

VA has determined that the presumption of service connection based on herbicide exposure is not warranted for PCT unless it became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  Such was not the case here and therefore presumptive service connection is not warranted in this case.  Service connection can still be established by evidence of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The medical opinions cited above indicate that physicians that have examined the Veteran concluded that his PCT was related to exposure to Agent Orange in service.  As such, the direct evidence is in favor of finding that the Veteran's PCT was related to Agent Orange exposure in this case.  And PCT was also found, on the Veteran's death certificate, to be a significant condition contributing to the Veteran's death.

Resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for DIC on the basis of service connection for the cause of the Veteran's death are established. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

 Entitlement to DIC on the basis of service connection for the cause of the Veteran's death is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


